BARFIELD, Judge.
The parties to a negligence action appeal and cross-appeal the trial court’s order granting a new trial on the issue of tort damages and denying a new trial on the issue of comparative negligence. We reverse the order to the extent that it grants a new trial on tort damages, on the authority of the very recent decision in Easkold v. Rhodes, 614 So.2d 495 (Fla.1993), and otherwise affirm the order. We wish to note, however, our disagreement with two decisions upon which the appellee has relied, Holmes v. State Farm Mutual Automobile Insurance Company, 624 So.2d 824 (Fla.2d DCA 1993), and Jarrell v. Churm, 611 So.2d 69 (Fla. 4th DCA 1992). We find these opinions inconsistent with the supreme court’s opinion in Easkold, which does not restrict the bases for a jury’s rejecting the opinion of an expert witness to the three grounds set out in Jarrell and quoted in Holmes.
WOLF and MICKLE, JJ., concur.